            Case 5:20-cv-01118-XR Document 21 Filed 03/25/21 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


JAVIER HERNANDEZ-CONTE,                            §
             Plaintiff                             §
                                                   §                  SA-20-CV-01118-XR
-vs-                                               §
                                                   §
IWC HOLDINGS OF TEXAS, LLC,                        §
             Defendant                             §
                                                   §


                                              ORDER

          On this day, the Court considered the parties’ Joint Motion to Dismiss with Prejudice (ECF

No. 18) and Joint Motion for in camera Review and Approval of the Settlement Agreement (ECF

No. 19). After careful consideration, the Court GRANTS the parties’ motions.

                                          BACKGROUND

          Plaintiff brought this case against Defendant IWC Holdings of Texas, LLC, seeking unpaid

overtime pay under the Fair Labor Standards Act. (“FLSA”). Plaintiff asserted that Defendant

failed to establish and pay Plaintiff a set hourly rate and failed to pay Plaintiff a proper overtime

rate. ECF No. 14. On March 23, 2021, the parties filed a Joint Motion to Dismiss with Prejudice

and a Joint Motion for in camera Review and Approval of the Settlement Agreement. ECF nos.

18, 19.

                                            ANALYSIS

          The FLSA was enacted for the purpose of protecting all covered workers from substandard

wages and oppressive working hours. Barrentine v. Arkansas-Best Freight Sys., 450 U.S. 728, 739

(1981). Congress recognized that “due to the unequal bargaining power as between employer and

employee, certain segments of the population required federal compulsory legislation to prevent
          Case 5:20-cv-01118-XR Document 21 Filed 03/25/21 Page 2 of 3




private contracts on their part which endangered national health and efficiency and as a result the

free movement of goods in interstate commerce.” Brooklyn Sav. Bank v. O’Neil, 324 U.S. 697,

706–07 (1945). The provisions of the FLSA are mandatory. The Eleventh Circuit has held that

“[t]here are only two ways in which back wage claims arising under the FLSA can be settled or

compromised by employees:” payment supervised by the Secretary of Labor and judicial approval

of a stipulated settlement after an employee has brought a private action. Lynn’s Food Stores, Inc.

v. United States, 679 F.2d 1350 (11th Cir. 1982). The court reasoned that these methods ensure

that the same unequal bargaining power between employers and employees that underlies the Act

does not unfairly affect a private settlement of claims for wages. Thus, “[w]hen employees bring

a private action for back wages under the FLSA, and present to the district court a proposed

settlement, the district court may enter a stipulated judgment after scrutinizing the settlement for

fairness.” Id. at 1353. Under Lynn’s Food Stores, the reviewing court must determine that the

settlement is a “fair and reasonable resolution of a bona fide dispute over FLSA provisions.” Id. at

1355.

        Not every FLSA settlement, however, requires court approval. “[P]arties may reach private

compromises as to FLSA claims where there is a bona fide dispute as to the amount of hours

worked or compensation due. A release of a party's rights under the FLSA is enforceable under

such circumstances.” Martin v. Spring Break ‘83 Prods., L.L.C., 688 F.3d 247, 255 (5th Cir. 2012)

(quoting and adopting Martinez v. Bohls Bearing Equip. Co., 361 F. Supp. 2d 608, 631 (W.D. Tex.

2005)); see also Bodle v. TXL Mortg. Corp., 788 F.3d 159, 163–64 (5th Cir. 2015). Because the

parties here have requested court approval of their settlement, the Court will analyze the settlement.

        The primary issue in this litigation is whether Plaintiff was properly paid and/or is owed

additional overtime compensation. Defendant denies that it owes any additional overtime wages.
           Case 5:20-cv-01118-XR Document 21 Filed 03/25/21 Page 3 of 3




The Court concludes that there is a bona fide dispute over the number of hours worked or

compensation due.

       Having reviewed the terms of the confidential settlement agreement, the Court concludes

that the settlement is fair and reasonable.

                                          CONCLUSION

       For the foregoing reasons, the Court GRANTS the parties’ Joint Motion to Dismiss with

Prejudice (ECF No. 18) and Joint Motion to for in camera Review of the Settlement Agreement

(ECF No. 19). The settlement is APPROVED, and Plaintiff’s claims are DISMISSED WITH

PREJUDICE. The case is CLOSED, with each party bearing its own costs.

       It is so ORDERED.

       SIGNED this 25th day of March, 2021.
